Citation Nr: 0731865	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-35 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.  

3.  Entitlement to service connection for residuals of a 
concussion.  

4.  Entitlement to service connection for right side 
paralysis due to cervical spine disability.  

5.  Entitlement to service connection for degenerative 
changes with radiculopathy, status post C3 through C7 
laminectomies and facet fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and August 2005 rating decisions 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the October 2004 
rating decision, the RO denied entitlement to service 
connection for hearing loss, tinnitus, cervical spine injury 
with cervical fusion, partial right side paralysis due to a 
cervical spine injury, cold injury sequelae, and a 
concussion.  The RO also determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for cephalgia, claimed as headaches.  

In the August 2005 rating decision, the RO granted 
entitlement to service connection for tinnitus and bilateral 
hearing loss, and assigned 10 percent and noncompensable 
evaluations respectively, effective June 9, 2004.  The RO 
continued the previous denials of service connection for a 
concussion, cold injury sequelae, and cephalgia.  The veteran 
contests the issues of service connection for residuals of a 
cold injury, residuals of a concussion, right side paralysis 
due to cervical spine disability, degenerative changes with 
radiculopathy, status post C3 through C7 laminectomies and 
facet fusion, and whether new and material evidence has been 
received to reopen the claim of service connection for 
headaches.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).

A motion to advance this case on the Board's docket was 
received and granted by the Board in September 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The issue of entitlement to service connection for residuals 
of a cold injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an April 1955 rating decision, the RO denied 
entitlement to service connection for headaches.  

3.  Since the April 1955 rating decision, evidence that 
relates to an unestablished fact necessary to substantiate 
the claim has not been presented or secured.

4.  Mild post concussion syndrome was noted on the veteran's 
service induction examination reports.

5.  The evidence of record does not demonstrate that the 
veteran's residuals of a concussion increased in severity 
during service.  

6.  Competent evidence of a nexus between right side 
paralysis due to cervical spine disability and service is not 
of record.

7.  Competent evidence of a nexus between degenerative 
changes with radiculopathy, status post C3 through C7 
laminectomies and facet fusion, and service is not of record.  


CONCLUSIONS OF LAW

1.  The April 1955 rating decision that denied entitlement to 
service connection for headaches is final.  Evidence 
submitted since that decision is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).

2.  Residuals of a concussion were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1153, 5103, 5103A, 5107 (West 2002) (West 2002); 38 
C.F.R. §§ 3.159, 3.306(a) (2007).

3.  Right side paralysis due to cervical spine disability was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).

4.  Degenerative changes with radiculopathy, status post C3 
through C7 laminectomies and facet fusion was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for arthritis and 
other organic diseases of the nervous system may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



II.  Decision   
A.  Headaches

The veteran contends during the July 2007 hearing that his 
headaches are related to his military service.  He explained 
that in March 1954, while building a "bug-out road" using 
explosives and blasting equipment, he was knocked down by the 
blast, which caused him to land on the back of his head and 
neck.  The veteran admitted during the hearing that he did 
suffer a concussion prior to service when he was "tagged" 
on the side of his head while playing baseball, but asserts 
that he did not have headaches until his service accident.  
The veteran asserts that his headaches are attributable to 
his active military service.  

At the time of the April 1955 rating decision, which denied 
entitlement to service connection for headaches, the evidence 
of record consisted of the veteran's service medical records 
and VA outpatient treatment records from January 1955 to 
February 1955.  

Service medical records note that the veteran incurred a head 
injury prior to service.  A September 1951 induction 
examination noted a recent brain concussion and a May 1952 
induction examination revealed a head injury with mild post 
concussion syndrome.  In relevant part, discharge examination 
dated in August 1954 was normal.  After discharge from 
service, the veteran was admitted to the local VA hospital in 
January 1955 for complaints of "left sided" headaches.  The 
January 1955 VA outpatient treatment record indicates that 
the veteran has endured headaches since December 18, 1954, 
and has recurring pain approximately twenty times a day.  The 
treatment record also notes that the veteran suffered a 
concussion on the right side of his head in 1951 when he was 
hit by a flying ball.  The injury was accompanied by blurred 
vision for three weeks, and headaches were noted continuously 
on the right side of the head for approximately one month.  
Neurological examination of the veteran was within normal 
limits and the veteran was diagnosed with "cephalgia, cause 
undetermined, rule out migraine as etiology."  

In the April 1955 rating decision, the RO denied service 
connection for headaches because service medical records 
failed to disclose treatment for headaches.  The RO noted 
that while the veteran's May 1952 induction examination 
disclosed a mild post concussion, headaches were initially 
noted after the veteran suffered a concussion on the right 
side of his head in 1951 after being hit by a ball.  The RO 
determined that the veteran's cephalgia was not incurred in 
or aggravated by his active service.  The veteran was 
notified of the denial in April 1955, including his appeal 
rights, and he did not appeal the decision.  Thus, it is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Based upon the evidence of record, the Board finds that the 
veteran has not presented evidence since the April 1955 
rating decision which raises a reasonable possibility of 
substantiating the claim for service connection for 
headaches.  Since the April 1955 rating decision, the 
pertinent evidence received into the record includes private 
treatment records from January 1994 to May 2007; however, no 
reference is made in the private treatment records as to the 
etiology of the veteran's headaches.  

While the evidence submitted in connection with his claim is 
new, in that it was not previously of record, it is not 
material, as it does not show that the veteran's headaches 
were incurred in or aggravated by service or that his 
headaches are otherwise related to his active service.  The 
private treatment records indicate no complaints or treatment 
for headaches.  In order to substantiate the veteran's claim, 
the evidence must show that his headaches did not exist prior 
to service and were incurred therein or, if it existed prior 
to service, the disability was aggravated beyond its normal 
progression during service.  See 38 C.F.R. §§ 3.304(b), 
3.306.  Such evidence has not been presented in this case.

We do not doubt that the veteran sincerely believes such a 
relationship exists, but he is not competent, as a layperson, 
to render an opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the 
veteran's contentions that his headaches are related to his 
military service were already expressed prior to the April 
1955 rating decision.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for service connection for 
headaches.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

B.  Residuals of a Concussion

As previously stated, the veteran contends that he suffered a 
concussion after a land mine explosion during his military 
service.  The veteran explained during the July 2007 hearing 
that since the explosion, he has endured constant neck pain.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, veterans are presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. § 
1111; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
was not aggravated by such service.  

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227. 
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).  "Flare-ups" of a preexisting condition do not 
constitute aggravation if there is no increase in severity of 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for residuals of a 
concussion.  The Board finds that mild post concussion 
syndrome preexisted service, as both the September 1951 and 
May 1952 induction examinations showed "recent brain 
concussion," "head injury," and "[m]ild post concussion."  
Thus, the veteran was not entitled to the presumption of 
soundness at the time he entered service in September 1952.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Once a condition is found to have preexisted service, the 
presumption of aggravation provides that a preexisting 
disease will be considered to have been aggravated by active 
service where there is an increase in the underlying 
disability during such service.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  However, here, that presumption would not 
be applicable, as there is no evidence in the record that 
establishes that the veteran's mild post concussion syndrome 
and residuals thereof worsened during service.  As stated 
above, the veteran entered service having a noted disability; 
however, the available service medical records show no 
complaints or treatment for residuals of a concussion.  In 
fact, no medical records associated with his period of 
service reflect complaints or treatment for problems 
associated with any residuals of a concussion at any time 
therein.  On discharge examination in August 1954 clinical 
evaluation, in relevant part, was marked as normal.  
Furthermore, post service treatment records do not indicate 
any evidence of an increase in severity of residuals of a 
concussion during the veteran's active service.  Therefore, 
due to the lack of competent evidence demonstrating that an 
increase in the disability occurred during service, the 
presumption of aggravation does not attach.  38 C.F.R. § 
3.306(b).

The Board is aware of the veteran's contentions that his 
residuals of a concussion were incurred or worsened during 
his active service; however, as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge, his assertions as to the existence, nature and 
etiology of the current diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of competent medical evidence of the veteran's 
preexisting mild post concussion syndrome increasing in 
severity during service, service connection for residuals of 
a concussion is denied.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a concussion, and 
there is not doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

C.  Right Side Paralysis due to a Cervical Spine Disability 
and Degenerative Changes with Radiculopathy, Status Post C3 
through C7 Laminectomies and Facet Fusion   

The veteran asserts that his neck injury, to include right 
side paralysis and degenerative changes of his cervical 
spine, all stem from the March 1954 service explosion which 
knocked the veteran on his back and caused him to land on his 
neck.  Since service, the veteran has had spine surgery for 
chronic neck pain, anterior cervical diskectomy and fusion of 
C3 to C7, and selective nerve root block for his right side 
paralysis, neck, and back disabilities.  The veteran contends 
that his current right side paralysis due to a cervical spine 
condition and back disabilities are attributable to his 
active service.

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for right side paralysis and a 
cervical spine disability.  Service medical records reflect 
no complaints, treatment, or diagnoses of a cervical spine 
injury or paralysis on the right side of the veteran's body, 
and the post service treatment records merely reflect 
complaints of, and treatment for, right side paralysis and a 
cervical spine disorder.  A January 1994 private treatment 
record states that the veteran has a long history of cervical 
radiculopathy with neck, left arm, and shoulder pain with 
associated tingling paresthesias down the arm.  A computed 
tomography (CT) scan showed cervicothoracic scoliosis and an 
unusual signal decrease at the posterior-inferior margin of 
C6 vertebral body.  The diagnosis was severe left multi-level 
cervical radiculopathy, advanced overlying degenerative 
changes mid to lower cervical spine with multilevel foraminal 
stenosis, segmental instability at C3-4, and central 
stenosis.  In June 1994, C3-C7 laminectomies and C3-C7 facet 
fusion were performed for the veteran's myelopathy and 
follow-up treatment records indicate that the veteran's 
fusion was well healed, but there were complaints of some 
occasional paresthesias in his left thumb and forefinger, 
which were presumably related to immobilization.  An October 
2001 neurological consultation report states that the veteran 
suffered a fall with trauma to his right side in January 2001 
and since the fall he has been unable to move his right leg.  
Neurological examination of the veteran revealed subjective 
decreased sensation on the right side of the chest up to the 
area of approximately the nipple line.  The diagnosis was 
status post right side dysesthesias, rule out cervical and/or 
thoracic spinal cord injury.  In November 2001 for a follow-
up visit, the veteran acknowledged his continuing complaints 
of right-sided numbness and spasms in the right leg with 
persistent pain in the lower back following his lumbar spine 
surgery.  A magnetic resonance imaging (MRI) scan of the 
cervical and thoracic spine showed degenerative changes and 
spondylitic changes, but no significant cord compression.  
The diagnosis was residual lumbar radiculopathy and 
dysesthesias in the chest possibly due to thoracic nerve root 
irritation.

Based upon the evidence in the claims file, the first time 
the veteran's right side paralysis and cervical spine 
disabilities are shown are in January 1994 and June 1994 
private treatment reports, many years following the veteran's 
discharge from service.  The veteran has contended, in 
essence, that his cervical spine disability and right side 
paralysis have existed since his military service.  The 
Board, is of course, aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology; however, there is no objective medical 
evidence of record of any neck disability and complaints of 
right side numbness during service or immediately thereafter.  
Additionally, there is no competent, credible evidence of 
record etiologically relating the veteran's current 
disabilities to service or any event of service.  See Voerth 
v. West, 13 Vet. App. 117, 120-21 (1999) (there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observations is competent).  Thus, continuity 
of symptomatology after service is therefore not 
demonstrated.  

Furthermore, there is no probative medical evidence 
suggesting a link between the veteran's period of service and 
his current right side paralysis and cervical spine 
disabilities.  In support of his claims, the veteran 
submitted a March 2007 private medical statement by R. A. 
Hynes, M.D.  Dr. Hynes stated that the veteran is currently 
under his care and has a very complex history with multiple 
surgeries of the lumbar and cervical spine.  The veteran's 
initial spine surgery was performed in 1995 for chronic neck 
pain, and thereafter, he had problems with right-sided 
numbness in 2000.  In January 2001, a lumbar laminectomy was 
performed after the veteran endured a fall and suffered from 
right leg pain and weakness.  The physician stated that the 
veteran was seen in September 2006 for persistent neck pain 
and since that time, anterior cervical diskectomy and fusion 
of C3-C7 has been performed.  Dr. Hynes explained that the 
veteran has spastic paraparesis of the right lower extremity, 
right hemi-sensory deficit with pain thoracolumbar flank, 
status-post cervical laminectomy and lumbar probable 
laminectomy with history of infection and debridement.  He 
admitted that he did not have all the x-rays and medical 
records of the veteran for his review, but opined that "[b]y 
the patient history . . . he had severe injuries when he was 
in the military and it is possible that these injuries have 
contributed to his spinal problems over the years."  

The Board finds Dr. Hynes' statement to be speculative at 
best.  Specifically, Dr. Hynes stated that "[w]e do not know 
the whole story, and there is quite a bit that is unknown . . 
. . it is possible that these injuries have contributed to 
his spinal problems over the years."  The Court has held on 
numerous occasions that medical opinions which are 
speculative, general or inconclusive in nature are of little, 
if any, probative value.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); Sacks v. West, 11 Vet. App. 314, 316-7 (1998); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  This conclusion does 
not state anything other than the veteran's current 
disabilities associated with his back and right-side 
paralysis may be related to service or they may not be 
related to service.  Furthermore, the opinion appears to be 
based on history reported by the veteran without a review of 
the veteran's claims file especially the veteran's available 
service medical records.  Medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board acknowledges that the Court has held that VA cannot 
reject a medical opinion simply because it is based on a 
history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  In this 
case, the Board rejects the veteran's assertion that a March 
1954 inservice accident caused his current cervical spine 
disabilities and right side paralysis.  As stated previously, 
the veteran's available service medical records are negative 
for an injury to his back, right side, or neck.  Of 
particular note, the veteran's August 1954 separation 
examination is silent as well.  The first complaints of or 
treatment for a cervical spine disability and any residuals 
therefrom is documented in 1994, several decades after 
service.  Consequently, the Board considers the private 
medical opinion to be of limited probative value, as it 
appears to be based on a discreditable allegation of a back, 
neck, and right side injury.  Without evidence of right side 
paralysis and a cervical spine disability in service, without 
evidence of degenerative joint disease (arthritis) within the 
first post-service year, and with the evidence of a prolonged 
period without medical complaint, service connection for such 
disabilities is not warranted.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000); See also Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].    

The Board is aware of the veteran's contentions that his 
cervical spine disabilities and right side paralysis are 
somehow etiologically related to service; however, as the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of the current diagnoses 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of credible, probative medical 
evidence linking the veteran's current diagnoses to service, 
the veteran's claims for service connection for right side 
paralysis due to cervical spine disability and degenerative 
changes with radiculopathy, status post C3 through C7 
laminectomies and facet fusion are denied.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for right side paralysis due to 
cervical spine disability and degenerative changes with 
radiculopathy, status post C3 through C7 laminectomies and 
facet fusion, and there is not doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2004 letter sent to the veteran.  In 
the June 2004 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim in the June 2004 
VCAA letter.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
October 2004 and August 2005 rating decisions, the veteran 
has not been prejudiced, as new and material evidence has not 
been presented to reopen the claim of entitlement to service 
connection for headaches, and the claims of entitlement to 
service connection for residuals of a concussion, right side 
paralysis due to cervical spine disability, and degenerative 
changes with radiculopathy, status post C3 through C7 
laminectomies and facet fusion are denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA attempted to obtain the veteran's 
complete service medical records from the National Personnel 
Records Center.  The National Personnel Records Center 
responded that it could not reconstruct the information 
because of a fire that destroyed a large number of service 
records.  However, VA was able to obtain the veteran's May 
1952 induction examination, sick call notes from December 
1952 to June 1954, and August 1954 separation examination 
report.  VA also obtained VA outpatient treatment records 
from January 1955 to February 1955 and private treatment 
records dated January 1994 to May 2007.  

VA has not provided the veteran with an examination in 
connection with his claim of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for headaches; however, the Board finds 
that VA was not under an obligation to have the veteran 
examined for his claim.  The veteran has not brought forth 
new and material evidence to reopen the claim.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  For these 
reasons, the Board finds that VA was not under an obligation 
to provide an examination in connection with his claim.  

In addition, although an examination or an opinion was not 
obtained in connection with the veteran's claims for service 
connection for residuals of a concussion, right side 
paralysis due to cervical spine disability, and degenerative 
changes with radiculopathy, status post C3 through C7 
laminectomies and facet fusion, VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claims.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran's 
disabilities may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  In this case, the 
objective competent evidence does not establish that the 
veteran incurred an in-service injury, nor is it suggestive 
of a causal connection between the disabilities and his 
active service.  The RO informed the veteran that he would 
need competent medical evidence of a relationship between his 
disability and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection for 
headaches is denied.  

Entitlement to service connection for residuals of a 
concussion is denied.  

Entitlement to service connection for right side paralysis 
due to cervical spine disability is denied.  

Entitlement to service connection for degenerative changes 
with radiculopathy, status post C3 through C7 laminectomies 
and facet fusion is denied.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for residuals of a 
cold injury.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran testified during the July 2007 hearing that he 
was exposed to severe frigid temperatures while stationed in 
Korea.  The veteran explained that being subjected to 
temperatures below zero and wearing inadequate shoes has 
caused him to develop problems with his nails curling, a 
tingling sensation, numbness with pins, and "needles-type" 
feeling in his feet.  The veteran contends that his current 
residuals are attributable to his exposure to extreme cold 
weather during his active military service.  

Review of the available service medical records indicate that 
the veteran complained on two occasions of right knee pain 
associated with cold weather.  Both December 1953 sick call 
notes reflect the veteran's complaints regarding his right 
knee and also note that his pain intensified during the cold 
weather.  Post service treatment records dated December 2004 
reflect continuing complaints and treatment for symptoms 
associated with cold exposure.  The private treatment record 
states that the veteran has multiple consistent complaints 
consistent with cold exposure which include cold hands and 
feet, paresthesia, numbness in both hands and feet, cracking 
of the skin, arthritis in his fingers, and edema of the 
hands.  It has also been suggested that the veteran's 
multiple symptoms consistent with cold exposure syndrome are 
related to his cold exposure during his active military 
service.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Review of the 
evidentiary record shows that the veteran has not been 
afforded a Compensation and Pension examination.  Given the 
veteran's contentions regarding his exposure to cold weather 
during his military service, and the medical evidence 
suggesting multiple symptoms consistent with cold exposure 
syndrome, the Board finds that an examination is necessary 
prior to final appellate review.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Holding that under 38 U.S.C.A § 
5103A(d)(2), VA was to provide a medical examination where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge).

Therefore, in order to give the veteran every consideration 
with respect to this matter and to ensure due process, it is 
the Board's opinion that further development is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to determine whether there is a causal 
nexus between his multiple symptoms 
consistent with residuals of a cold 
injury and his active military service.  
All indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner must provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or more) 
that the veteran's current symptoms 
consistent with residuals of a cold 
injury are related to his active service.  
The rationale for any conclusion reached 
should be provided.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


